Exhibit 99.1 FIRSTSERVICE CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS First Quarter March 31, 2013 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (Unaudited) (in thousands of US dollars, except per share amounts) - in accordance with accounting principles generally accepted in the United States of America Three months ended March 31 Revenues $ $ Cost of revenues Selling, general and administrative expenses Depreciation Amortization of intangible assets Acquisition-related items (note 5) Operating loss ) ) Interest expense, net Other income, net (note 6) ) ) Loss before income tax ) ) Income tax recovery (note 7) ) ) Net loss ) ) Non-controlling interest share of earnings (loss) (note 10) ) Non-controlling interest redemption increment (note 10) Net loss attributable to Company ) ) Preferred share dividends Net loss attributable to common shareholders $ ) $ ) Net loss per common share (note 11) Basic $ ) $ ) Diluted $ ) $ ) The accompanying notes are an integral part of these financial statements. Page 2 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS (LOSS) (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America Three months ended March 31 Net loss $ ) $ ) Foreign currency translation (loss) gain ) Reclassification to earnings of other comprehensive loss on investment (note 5) - Comprehensive loss ) ) Less: Comprehensive earnings attributable to non-controlling shareholders Comprehensive loss attributable to Company $ ) $ ) The accompanying notes are an integral part of these financial statements. Page 3 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America March 31, 2013 December 31, 2012 Assets Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance of $21,952 (December 31, 2012 - Income tax recoverable Inventories Prepaid expenses and other current assets Deferred income tax Other receivables Other assets Fixed assets Deferred income tax Intangible assets Goodwill $ $ Liabilities and shareholders' equity Current Liabilities Accounts payable $ $ Accrued liabilities Income tax payable Unearned revenues Long-term debt - current (note 8) Contingent acquisition consideration - current (note 9) Deferred income tax Long-term debt - non-current (note 8) Convertible debentures (note 8) Contingent acquisition consideration (note 9) Other liabilities Deferred income tax Non-controlling interests (note 10) Shareholders' equity Preferred shares (note 13) Common shares Contributed surplus Deficit ) ) Accumulated other comprehensive earnings $ $ The accompanying notes are an integral part of these financial statements. Page 4 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (Unaudited) (in thousands of US dollars, except share information) - in accordance with accounting principles generally accepted in the United States of America Preferred shares Common shares Accumulated Issued and Issued and other Total outstanding outstanding Contributed comprehensive shareholders' shares Amount shares Amount surplus Deficit earnings equity Balance, December 31, 2012 $ ) $ $ Net loss - ) - ) Other comprehensive loss - ) ) Other comprehensive loss attributable to NCI - ) ) NCI share of earnings - ) - ) NCI redemption increment - ) - ) Subsidiaries’ equity transactions - Subordinate Voting Shares: Stock option expense - Stock options exercised - - ) - - Tax benefit on options exercised - 85 - - 85 Preferred Shares: Dividends (note 13) - ) - ) Convertible debentures: Settled for Subordinate Voting Shares - - 8 - - - 8 Balance, March 31, 2013 $ ) $ $ The accompanying notes are an integral part of these financial statements. Page 5 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America Three months ended March 31 Cash provided by (used in) Operating activities Net loss $ ) $ ) Items not affecting cash: Depreciation and amortization Deferred income tax ) ) Other Changes in non-cash working capital: Accounts receivable Inventories ) Prepaid expenses and other current assets ) ) Payables and accruals ) ) Unearned revenues Other liabilities Net cash used in operating activities ) ) Investing activities Acquisitions of businesses, net of cash acquired (note 4) ) ) Purchases of fixed assets ) ) Other investing activities ) ) Net cash used in investing activities ) ) Financing activities Increase in long-term debt Repayment of long-term debt ) ) (Purchases) sale of non-controlling interests, net ) Proceeds received on exercise of stock options Dividends paid to preferred shareholders ) ) Distributions paid to non-controlling interests ) ) Repurchases of Subordinate Voting Shares - ) Other financing activities ) ) Net cash provided by financing activities Effect of exchange rate changes on cash ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these financial statements. Page 6 of 12 FIRSTSERVICE CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Unaudited) (in thousands of US dollars, except per share amounts) 1.DESCRIPTION OF THE BUSINESS – FirstService Corporation (the “Company”) is a provider of real estate-related services to commercial, institutional and residential customers in North America and various countries around the world.The Company’s operations are conducted in three segments: Commercial Real Estate (“CRE”) Services, Residential Property Management and Property Services.The Company operates as Colliers International within CRE; FirstService Residential Management, American Pool Enterprises and various regional brands within Residential Property Management; and Field Asset Services and several franchise brands within Property Services. 2.SUMMARY OF PRESENTATION – These condensed consolidated financial statements have been prepared by the Company in accordance with the disclosure requirements for the presentation of interim financial information pursuant to applicable Canadian securities law.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America have been condensed or omitted in accordance with such disclosure requirements, although the Company believes that the disclosures are adequate to make the information not misleading.These interim financial statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2012. These interim financial statements follow the same accounting policies as the most recent audited consolidated financial statements, except as noted below.In the opinion of management, the condensed consolidated financial statements contain all adjustments necessary to present fairly the financial position of the Company as at March 31, 2013 and the results of operations and its cash flows for the three month period ended March 31, 2013 and 2012.All such adjustments are of a normal recurring nature.Certain prior period amounts have been reclassified to conform with the current period presentation.The results of operations for the three month period ended March 31, 2013 are not necessarily indicative of the results to be expected for the year ending December 31, 2013. 3.IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS – On January 1, 2013, the Company adopted updated guidance issued by the FASB on comprehensive income (ASU 2013-01).This update requires an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under GAAP to be reclassified to net income in its entirety in the same reporting period. For other amounts that are not required under GAAP to be reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures required under GAAP that provide additional detail about those amounts. The guidance did not have a material impact on the Company’s results of operations, financial position or disclosure. 4.ACQUISITIONS – On March 28, 2013, the Company acquired controlling interests in Colliers Schauer & Scholl and Colliers Brautigam & Kramer (collectively, “Colliers Germany”). These acquisitions expanded the CRE segment’s geographic presence to new markets, including Munich, Stuttgart and Berlin. Also in the quarter, the Company acquired a Residential Property Management firm operating in Edmonton, Canada, expanding FirstService’s geographic presence in this market. The acquisition date fair value of consideration transferred was as follows: cash of $27,189 (net of cash acquired of $14,201) and contingent consideration of $5,995 (2012 - cash of $12,651). The initial purchase price allocation is not yet complete, pending final determination of the fair value of assets acquired. These acquisitions were accounted for by the purchase method of accounting for business combinations and accordingly, the consolidated statements of earnings do not include any revenues or expenses related to these acquisitions prior to their respective closing dates. Page 7 of 12 Certain vendors, at the time of acquisition, are entitled to receive a contingent consideration payment if the acquired businesses achieve specified earnings levels during the one- to four-year periods following the dates of acquisition.The ultimate amount of payment is determined based on a formula, the key inputs to which are (i) a contractually agreed maximum payment; (ii) a contractually specified earnings level and (iii) the actual earnings for the contingency period.If the acquired business does not achieve the specified earnings level, the maximum payment is reduced for any shortfall, potentially to nil. Unless it contains an element of compensation, contingent consideration is recorded at fair value each reporting period.The fair value recorded on the consolidated balance sheet as at March 31, 2013 was $18,429 (see note 9).The estimated range of outcomes (undiscounted) for these contingent consideration arrangements is $19,200 to a maximum of $22,600. The compensation element is recorded on a straight line basis over the contingency period and as of March 31, 2013 totaled $8,337 (2012 - $7,475), and was recorded in “Accrued liabilities” on the balance sheet.The estimated range of outcomes related to the compensation element is $10,700 to a maximum of $12,600. The contingencies will expire during the period extending to December 2015.During the three months ended March 31, 2013, $563 was paid with reference to such contingent consideration (2012 - $3,052).In addition, as at March 31, 2013, the Company had recorded in “Accrued Liabilities” nil of consideration payable related to acquisitions where all contingencies had been resolved (2012 – $658). 5. ACQUISITION-RELATED ITEMS - Acquisition-related expense is comprised of the following: Three months ended March 31 Contingent consideration compensation expense $ $ Contingent consideration fair value adjustments 3 Transaction costs Reclassification from accumulated other comprehensive loss - $ $ 6. OTHER INCOME - Other (income) expense is comprised of the following: Three months ended March 31 Income from equity method investments $ ) $ ) Other 23 ) $ ) $ ) 7.INCOME TAX – The provision for income tax for the three months ended March 31, 2013 reflected an effective tax rate of 20% (2012 - 20%) relative to the combined statutory rate of approximately 28% (2012 - 28%). The difference between the effective rate and the statutory rate is related to the geographic mix of taxable earnings and losses, the impact of discrete items, and the impact of non-controlling interests. 8.LONG-TERM DEBT – The Company has an amended and restated credit agreement with a syndicate of banks to provide a $350,000 committed senior revolving credit facility including an uncommitted accordion provision allowing for an additional $100,000 of borrowing capacity under the same terms.The revolving credit facility has a five year term ending March 1, 2017 and bears interest at 1.25% to 3.00% over floating reference rates, depending on certain leverage ratios. On January 16, 2013, the Company completed a private placement of $150,000 of senior secured notes with a fixed interest rate of 3.84% (the “3.84% Notes”).The 3.84% Notes were purchased directly by two US based institutional investors.The 3.84% Notes have a twelve year term extending to January 16, 2025 with five equal annual principal repayments beginning on January 16, 2021. Page 8 of 12 The revolving credit facility and the Company’s three outstanding issues of Senior Notes rank equally in terms of seniority.The Company has granted the lenders and Note-holders various collateral including an interest in all of the assets of the Company.The covenants require the Company to maintain certain ratios including financial leverage, interest coverage and net worth.The Company is limited from undertaking certain mergers, acquisitions and dispositions without prior approval. The Company has issued and outstanding $76,992 principal amount of 6.50% convertible unsecured subordinated debentures (“Convertible Debentures”) with a maturity date of December 31, 2014.At the holder’s option, the Convertible Debentures may be converted at any time prior to maturity into Subordinate Voting Shares based on an initial conversion rate of approximately 35.7143 common shares per $1,000 principal amount of Convertible Debentures (which represents an initial conversion price of $28.00 per share).The Company may also, at its option, redeem the Convertible Debentures at any time.Subject to specified conditions, the Company has the right to repay the outstanding principal amount of the Convertible Debentures, on maturity or redemption, through the issuance of Subordinate Voting Shares.The Company also has the option to satisfy its obligation to pay interest through the issuance and sale of Subordinate Voting Shares.The Convertible Debentures are unsecured and contain no financial ratio covenants. 9.FAIR VALUE MEASUREMENTS – The following table provides the financial assets and liabilities carried at fair value measured on a recurring basis as of March 31, 2013: Fair value measurements at March 31, 2013 Carrying value at March 31, 2013 Level 1 Level 2 Level 3 Interest rate swap asset $ $
